Name: 86/625/EEC: Commission Decision of 11 December 1986 amending for the second time Decision 86/448/EEC on certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  Europe;  animal product;  agricultural activity;  trade policy;  health
 Date Published: 1986-12-23

 Avis juridique important|31986D062586/625/EEC: Commission Decision of 11 December 1986 amending for the second time Decision 86/448/EEC on certain protective measures against foot-and-mouth disease in Italy Official Journal L 364 , 23/12/1986 P. 0055 - 0056*****COMMISSION DECISION of 11 December 1986 amending for the second time Decision 86/448/EEC on certain protective measures against foot-and-mouth disease in Italy (86/625/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3), as last amended by Regulation (EEC) No 3768/85, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as last amended by Regulation (EEC) No 3768/85, and in particular Article 7 thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Italy; whereas that outbreak is such as to constitute a danger to the livestock of the other Member States owing to the large volume of trade both in animals and fresh meat and in certain meat-based products; Whereas, following that outbreak of foot-and-mouth disease, the Commission adopted various Decisions, in particular Decision 86/448/EEC (5), as amended by Decision 86/516/EEC (6); Whereas having regard to the development of the situation it is possible to allow stores, cutting plants and meat products establishments within a prohibited area to continue to operate under Community approval under certain conditions which will ensure that meat and meat products are safe for intra-Community trade; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 86/448/EEC, as amended by Decision 86/516/EEC, is modified as follows: 1. In Article 2, paragraph 2, the last sentence is deleted. 2. In Article 2, the following paragraph 3 is inserted: '3. The prohibitions provided for in paragraph 2 shall not apply to: (a) fresh meat obtained one month before the confirmation of the outbreak of foot-and-mouth disease, provided that the meat is clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade; (b) fresh meat obtained from cutting plants under the following conditions: - only fresh meat as described in paragraph (a) or fresh meat obtained from animals reared and slaughtered outside the prohibited area will be processed in this establishment, - all such fresh meat must bear the health mark in accordance with Chapter X of Annex I of Directive 64/433/EEC (1), - the plant will be operated under strict veterinary control, - the fresh meat must be clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade, - the control of the compliance with the above-listed conditions shall be carried out by the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions. (1) OJ No 121, 29. 7. 1964, p. 2012/64.' 3. In Article 2, paragraph 3 is renumbered as paragraph 4. 4. In Article 2, paragraph 4, the words 'as amended by the Decision of 20 October 1986' are replaced by the following: 'as last amended by Decision 86/625/EEC.' 5. In Article 3, the last sentence of paragraph 1 is deleted. 6. In Article 3, the following paragraph 2 is inserted: '2. This prohibition shall not apply to: (a) meat products prepared one month before the confirmation of the outbreak of foot-and-mouth disease, provided that the meat products must be clearly identified, and transported and stored separately from meat products which are not destined for intra-Community trade; (b) meat products prepared in establishments under the following conditions: - all fresh meat used in the establishment will conform to the conditions of Article 2, paragraph 3 (a) or be obtained from animals reared and slaughtered outside the prohibited area, - all meat products used in the final product will conform to the conditions of paragraph (a) or be made from fresh meat obtained from animals reared and slaughtered outside restricted local health units, - all fresh meat and meat products must bear the health mark in accordance with Chapter X of Annex I of Directive 64/433/EEC, in the case of fresh meat, or Chapter VII of Annex A of Directive 77/99/EEC (1) in the case of meat products, - the establishment will be operated under strict veterinary control, - the fresh meat and meat products must be clearly identified, and transported and stored separately from meat and meat products which are not destined for intra-Community trade; - the control of the compliance with the above-listed conditions shall be carried out by the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions; (c) meat products prepared in the parts of the territory that are not subject to such restrictions, using meat obtained one month before confirmation of the outbreak of foot-and-mouth disease from parts of the territory which become the subject of restrictions, provided that the meat and meat products must be clearly identified, and transported and stored separately from meat and meat products which are not destined for intra-Community trade. (1) OJ No L 26, 31. 1. 1977, p. 85.' 7. In Article 3, paragraphs 2 and 3 are renumbered as paragraphs 3 and 4, respectively. 8. In Article 3, paragraph 4, the words 'as amended by the Decision of 20 October 1986' are replaced by the following: 'as last amended by Decision 86/625/EEC.' Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 259, 11. 9. 1986, p. 34. (6) OJ No L 304, 30. 10. 1986, p. 47.